Citation Nr: 1411712	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-32 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matters were previously remanded in June 2013 to provide the Veteran a hearing.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  A hearing was held before the undersigned Veterans Law Judge in September 2013.  The transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim of entitlement to service connection sleep apnea.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for benefits, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4)(i) (2013) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he is entitled to service connection for sleep apnea.  A review of the Veteran's VA treatment records show that he was diagnosed with sleep apnea in August 2006.  Therefore, a current disability is shown.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During a September 2013 hearing before the undersigned, the Veteran reported that during active service, he woke up fatigued and that other service members complained to him about his snoring noise level.  The Veteran has also submitted lay statements from two fellow service members that reported they observed the Veteran sleeping and snoring loudly during active service.  They also reported observing the Veteran gasping for air during his sleep and both reported that they woke the Veteran to tell him to sleep on his side.  The Board finds that the Veteran's statements during the September 2013 hearing and the lay statements establish the possibility that an event, injury, or disease was present in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has reported that he has had symptoms of snoring and waking fatigued since separation from service.  Also submitted by the Veteran is a statement from his spouse that reported that since they were married in 1992 that he has been a loud snorer and gasping for air while sleeping since separation from service.  The Board finds that the Veteran's and his spouse's statements of continuing symptomatology of sleep apnea since separation from a service, show evidence of a relationship to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, the Veteran was not provided a VA examination.  Therefore, a remand is necessary.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of sleep apnea.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements from his spouse and fellow service members, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was present in, was incurred in, or is due to active service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

